Exhibit 99. 3 U NA UDI TE D PR O FORM A C O ND E N SE D CO MB INE D CONSOLI DAT E D FIN A N C I AL I N FOR M AT ION The following unaudited pro forma condensed combined consolidated financial statements as of and for the three months ended March 31, 2014 and for the year ended December 31, 2013 combine the historical consolidated financial statements of Bear State Financial, Inc. (the “Company”)(formerly First Federal Bancshares of Arkansas, Inc.) and First National Security Company (“FNSC”). The unaudited pro forma condensed combined consolidated financial statements give effect to the merger and the Company’s related private placement (the “Private Placement”) as if such transactions occurred on March 31, 2014 with respect to the pro forma combined consolidated balance sheet, and on January 1, 2013, with respect to the pro forma combined consolidated income statements. The notes to the unaudited pro forma combined consolidated financial statements describe the pro forma amounts and adjustments presented below. This pro forma data is not necessarily indicative of the operating results that the Company would have achieved had it completed the merger and the Private Placement as of January 1, 2013 and should not be considered as representative of future operations. In addition, as explained in more detail in the accompanying notes, the fair values of the FNSC assets acquired and liabilities assumed reflected in the unaudited pro forma condensed combined consolidated financial information are subject to adjustment and may vary from the actual fair values assigned that will be recorded upon completion of the merger. The unaudited pro forma combined consolidated financial information presented below is based on, and should be read together with, the historical financial information of the Company and FNSC. 1 Unaudited Pro Forma Condensed Combined Consolidated Balance Sheet As of March 31, 2014 (in thousands) Bear State Financial , Inc. First National Security Company Pro Forma Adjustments Pro Forma Combined Assets Cash and cash equivalents $ $ $ ) (a) $ Interest bearing time deposits in banks Investment securities held to maturity 9 (b) Investment securities available for sale Loans receivable ) (c) Allowance for loan losses ) ) (d) ) Loans receivable, net ) Other real estate owned, net 99 Office properties and equipment, net ) (e) Cash surrender value of life insurance Goodwill ) (f) Core deposit and other intangibles (g) Prepaid expenses and other assets ) (h) TOTAL ASSETS $ $ $ ) $ Liabilities Deposits – noninterest bearing $ Deposits – interest bearing (i) Total deposits Repurchase agreements and federal funds purchased Other borrowings 64 (j) Other liabilities (h)(k) Total liabilities Stockholders’ equity Common stock 1 (1 ) (l) (m) Additional paid-in capital ) (l) (m) Accumulated other comprehensive income ) (l) Retained earnings (accumulated deficit) ) ) (l) ) Total stockholders’ equity ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ $ ) $ See accompanying notes to Unaudited Pro Forma Condensed Combined Consolidated Financial Information 2 Unaudited Pro Forma Condensed Combined Consolidated Income Statement For the Three Months Ended March 31 , 201 4 (in thousands, except earnings per share data) Bear State Financial , Inc. First National Security Company Pro Forma Adjustments Pro Forma Combined Interest Income: Loans receivable $ $ $ (n) $ Investment securities – taxable Investment securities - nontaxable 37 Other Total interest income Interest Expense: Deposits ) (o) Other borrowings 22 ) (p) Total interest expense ) Net interest income before provision for loan losses Provision for loan losses Net interest income after provision for loan losses Noninterest Income: Net gain on sale of investment securities - (1 ) (1 ) Deposit fee income Earnings on life insurance policies 13 Gain on sale of loans Other 72 Total noninterest income - Noninterest Expense: Salaries and employee benefits Net occupancy expense Real estate owned, net 9 Amortization of intangible assets - 39 (q) Other Total noninterest expense Income (loss) before provision for income taxes ) Provision for income taxes - (r)(s) Net income (loss) available to common stockholders $ ) $ $ $ Basic earnings (loss) per share: Earnings (loss) per share $ ) $ $ Weighted average shares outstanding Diluted earnings (loss) per share: Earnings (loss) per share $ ) $ $ Weighted average shares outstanding See accompanying notes to Unaudited Pro Forma Condensed Combined Consolidated Financial Information 3 Unaudited Pro Forma Condensed Combined Consolidated Income Statement For the Year Ended December 31, (in thousands, except earnings pershare data) Bear State Financial , Inc. First National Security Company Pro Forma Adjustments Pro Forma Combined Interest Income: Loans receivable $ $ $ (n) $ Investment securities – taxable Investment securities - nontaxable Other Total interest income Interest Expense: Deposits ) (o) Other borrowings 53 ) (p) Total interest expense ) Net interest income before provision for loan losses Provision for loan losses Net interest income after provision for loan losses Noninterest Income: Net gain on sale of investment securities 25 Deposit fee income Earnings on life insurance policies 66 Gain on sale of loans 29 Other Total noninterest income - Noninterest Expense: Salaries and employee benefits Net occupancy expense Real estate owned, net 89 Amortization of intangible assets - (q) Other Total noninterest expense Income before provision for income taxes Provision for income taxes 11 (r)(s) Net income available to common stockholders $ Basic earnings per share: Earnings per share $ $ $ Weighted average shares outstanding Diluted earnings per share: Earnings per share $ $ $ Weighted average shares outstanding See accompanying notes to Unaudited Pro Forma Condensed Combined Consolidated Financial Information 4 Notes to Unaudited Pro Forma Condensed Combined Consolidated Financial Statements As of and for the Three Months Ended March 31 , 201 4 And for the Year Ended December 31, 201 3 Note 1 – Pro Forma Adjustments (in thousands, except share data) (a) This represents the cash merger consideration of $74.0 million, net of estimated proceeds of $23.6 million generated from the Private Placement and exercise of warrants. The remaining cash merger consideration of $50.4 million was funded by dividends declared and paid by First Federal Bank (approximately $26.5 million), and FNSC's subsidiary bank First National Bank (approximately $24 million) at closing of the merger. (b) This represents the recording of the mark-to-market adjustment on FNSC’s held-to-maturity investment portfolio. (c) This adjustment represents the Company’s estimate of the necessary write down of FNSC’s loan portfolio to estimated fair value as part of the purchase accounting adjustments. The estimated purchase accounting adjustment for FNSC’s loan portfolio is comprised of approximately $5.3 million of non-accretable credit adjustments and approximately $11.6 million of accretable yield adjustments. As provided for under GAAP, management has up to 12 months following the date of acquisition to finalize the fair values of the acquired assets and assumed liabilities. Therefore it is possible that the amount and/or the composition of these estimated purchase accounting adjustments could change significantly in future periods. The weighted average remaining maturity of this acquired loan portfolio is approximately 3.7 years. (d) This adjustment represents the elimination of FNSC’s allowance for loan losses as part of the purchase accounting adjustments. (e) This adjustment represents the Company’s estimate of the necessary write down of FNSC’s office properties to estimated fair value. (f) The consideration paid for FNSC exceeded the fair value of the net assets received; therefore the Company recorded a $31.0 million adjustment to goodwill. (g) This intangible asset represents the value of the relationships FNSC had with its deposit customers. The fair value of this intangible asset was estimated based on a discounted cash flow methodology that gave appropriate consideration to expected customer attrition rates, cost of the deposit base, and the net maintenance cost attributable to customer deposits. (h) The adjustment consists of $312,000 to reflect the application of stock issuance costs incurred through March 31, 2014 to stockholders’ equity as described in note (m) and a $54,000 adjustment to deferred taxes. The adjustment of $54,000 is for the deferred income tax assets and liabilities recorded to reflect the differences in the carrying values of the acquired assets and assumed liabilities for financial reporting purposes and the cost basis for federal income tax purposes, at the Company’s statutory federal and state income tax rate of 38.29%. See note (s) below for discussion of the Company’s net deferred tax asset and related valuation allowance. (i) The fair values used for fixed term deposits was estimated using a discounted cash flow methodology based on current market rates for similar remaining maturities. (j) The fair value of FHLB borrowed funds is estimated based on borrowing rates currently available to the Company for borrowings with similar terms and remaining maturities. (k) This adjustment includes the Company’s estimate of remaining stock issuance costs to be paid of $165,000, including legal, accounting, and other transaction costs. (l) This adjustment represents the elimination of the historical equity of FNSC as part of the purchase price adjustment. (m) This adjustment represents the issuance of 6,252,400 shares of merger consideration at $8.06 per share, the closing price of the Company’s common stock on June 13, 2014, 2,531,646 shares from the Private Placement at the contractual sales price of $7.90 per share, and the exercise of 1,196,667 warrants at the contractual sales price of $3.00 per share, less estimated stock issuance costs of $477,000. (n) The accretable portion of the fair value adjustment will be accreted into earnings using the level yield method over the remaining maturity of the underlying loans. For the purposes of the pro forma impact on the three months ended March 31, 2014 and the year ended December 31, 2013, the net discount accretion was calculated by summing monthly estimates of accretion/amortization on each loan pool, which was calculated based on the remaining maturity of each loan pool. The overall weighted average maturity of the loan portfolio is 3.7 years. This adjustment represents the Company’s best estimate of the expected accretion that would have been recorded in 2013 and in the first three months of 2014 assuming the merger closed on January 1, 2013. The estimated nonaccretable portion of the net discount of approximately $5.3 million will not be accreted into earnings. (o) The fair value adjustment will be accreted into earnings as a reduction of the cost of such time deposits over the remaining maturity of the related deposits using the level yield method. The weighted average remaining maturity of such deposits is 9 months. This adjustment represents the Company’s best estimate of the expected accretion that would have been recorded in 2013 and in the first three months of 2014 assuming the merger closed on January 1, 2013. 5 (p) The fair value adjustment will be accreted into earnings as a reduction of the cost of such borrowings using the level yield method. The weighted average remaining maturity of such borrowings is 6.0 years. This adjustment represents the estimated amount of accretion on FHLB advances that would have been recorded as a reduction of interest expense in 2013 and the first three months of 2014 assuming the transaction closed on January 1, 2013. (q) This represents the expected amortization during 2013 and the first three months of 2014 of the core deposit intangible asset expected to be acquired in the merger, assuming the transaction closed on January 1, 2013. The useful life of this intangible asset is estimated to be 12.3 years. (r) This represents income tax expense on the pro forma adjustments at the Company’s statutory federal and state income tax rate of 38.29%. (s) The following is a discussion of the Company’s net deferred tax asset and related valuation allowance and its potential effect on the pro forma income statement. The credits to income tax expense noted in this discussion are not presented in the pro forma condensed income statement: A full valuation allowance was provided against the Company’s net deferred tax asset as of December 31, 2009 due to operating losses caused by deterioration in credit quality. At March 31, 2014 a full valuation allowance continued to be provided against the Company’s net deferred tax asset based on the Company’s assessment of available positive and negative evidence. Although the Company returned to profitability in 2012, positive taxable income has not been attained. As a result of the effect of the valuation allowance, the Company’s deferred tax expense was eliminated for the year ended December 31, 2013 and the three months ended March 31, 2014. See Note 12 to the Company’s Audited Consolidated Financial Statements for the Years Ended December 31, 2013 and 2012 included in the Company’s Form 10-K filed March 28, 2014 for further information regarding the Company’s net deferred tax asset valuation allowance. The Company plans to file a consolidated tax return for the Combined Company. If the proposed merger occurred on January 1, 2013, a portion of the Company’s net operating loss (“NOL”) carry forward for federal income tax purposes of approximately $24.7 million at December 31, 2013 as well as a portion of the NOL carry forward for state income tax purposes of approximately $47.0 million would have been used by the taxable income generated by the Combined Company resulting in a credit to income tax expense of approximately $5.1 million. The credit to income tax expense is a result of the valuation allowance reversal attributable to the use of the NOL carry forward. For the three months ended March 31, 2014, credits to income tax expense for the Combined Company would also result from the use of the NOL carry forward and resulting reversal of the valuation allowance on the portion of the NOL carry forward used. It is estimated the credit to income tax expense for the three months ended March 31, 2014 would have been approximately $944,000. Following completion of the merger and when there is positive evidence indicating that it is more likely than not that the net deferred tax asset will be realized, the Company expects to reverse the entire amount of its valuation allowance with the exception of amounts related to net unrealized built in losses and any state NOL carry forwards that are expected to expire unused. 6 Note 2 – Pro Forma Allocation of Purchase Price (in thousands, except share data) The following table shows the pro forma allocation of purchase price to net assets acquired and the pro forma goodwill generated for the transaction: Purchase Price Cash $ FNSC shares to be paid in stock Exchange ratio 58 Company shares to be issued for FNSC shares Price per share, based on closing price of Company common stock as of June 13, 2014 $ Pro forma value of Company shares to be issued Total pro forma purchase price $ Net Assets Acquired at Fair Value Cash and cash equivalents $ Investment securities Loans receivable Other real estate owned 99 Office properties Core deposit intangible Prepaid and other assets Total assets Deposits – noninterest bearing Deposits – interest bearing Borrowings Other liabilities Total liabilities Net assets acquired at fair value Pro forma goodwill $ Note 3 – Pro Forma Weighted Average Shares Weighted average shares outstanding for the three months ended March 31, 2014 and for the year ended December31, 2013 were calculated as follows: Three Months E nded March 31 , 2 01 4 Year End e d December 3 1, 2 01 3 Basic weighted average shares outstanding, as reported Shares to be issued as merger consideration Shares to be issued in the Private Placement Pro forma basic weighted average shares outstanding Diluted weighted average shares outstanding, as reported Effective of antidilutive securities now dilutive Shares to be issued as merger consideration Shares to be issued in the Private Placement Pro forma diluted weighted average shares outstanding Note 4 – Reclassifications Certain historical amounts for the Company and FNSC have been reclassified to ensure consistency and comparability of pro forma amounts. The reclassifications had no effect on net income. 7
